Citation Nr: 0900728	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-21 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to the service-connected disability of 
Post-Traumatic Stress Disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction to include as secondary to the service-connected 
disability of a lumbosacral strain.

3.  Entitlement to service connection for peripheral 
neuropathy right lower extremity (claimed as vascular disease 
of the legs) to include as secondary to the service-connected 
disability of a lumbosacral strain.

4.  Entitlement to service connection for peripheral 
neuropathy left lower extremity (claimed as vascular disease 
of the legs) to include as secondary to the service-connected 
disability of a lumbosacral strain.

5.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.

6.  Entitlement to an increased rating in excess of 20 
percent for lumbosacral strain with degenerative disc and 
joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  A September 2004 rating 
decision, in pertinent part, denied entitlement to service 
connection for hypertension, erectile dysfunction and 
peripheral neuropathy of the right and left lower 
extremities.  In a March 2005 rating decision service 
connection was established for PTSD and assigned a 30 percent 
disability evaluation effective July 31, 2006.  A November 
2006 rating decision denied an increased evaluation in excess 
of 20 percent for a lumbosacral strain with degenerative disc 
and joint disease.

The veteran testified before the undersigned at a 
videoconference hearing in November 2008.  A copy of the 
transcript of that hearing is of record.  At his personal 
hearing, the veteran withdrew his appeal as to the issues of 
entitlement to service connection for Type II diabetes 
mellitus, peripheral vascular disease and whether new and 
material evidence had been received to reopen claims for 
service connection for hearing loss, tinnitus, a skin 
condition and a neurogenic bladder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), has also held that the VCAA notice requirements 
applied to all elements of a claim.  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
stating that there is no duty to provide an additional 
§ 5103(a) notice "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Records 
show the veteran was provided adequate notice as to the 
issues remaining on appeal by correspondence issued in 
September 2001, July 2004, July 2006, and May 2008.  The 
Board notes that the veteran's appeal for a rating in excess 
of 30 percent for PTSD arose from the initial award of 
entitlement to service connection in March 2005.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2008).  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA will not concede a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).

At his November 2008 hearing the veteran testified that his 
VA doctors had indicated there was a connection between his 
PTSD and his hypertension.  He did not, however, identify any 
specific medical provider or indicate if any medical reports 
had been created documenting any such statements.  He also 
reported that he worked for the Tobyhanna Army Depot where he 
underwent occasional physical examinations associated with 
his employment.  VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  Records of this treatment at the 
Tobyhanna Army Depot have not been associated with the claims 
file, and may be pertinent to the claims on appeal.  

The Board also notes that a December 2007 VA spine 
examination report noted there was no history of an erectile 
dysfunction and that the examination did not include an 
evaluation for intervertebral disc syndrome.  The available 
VA treatment records, however, include diagnoses of erectile 
dysfunction and include a December 2007 nerve conduction and 
electromyography (EMG) report noting findings suggestive of 
L4-5 and L5-S1 radiculopathy on the right.  It is unclear if 
these records were available for review by the December 2007 
VA examiner.  Therefore, additional development is required 
prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for the 
issues remaining on appeal.  The veteran 
should be requested to identify any 
specific medical provider or medical 
reports indicating a connection between 
his service-connected PTSD and his 
hypertension.  

After he has signed the appropriate 
releases, records should be obtained and 
associated with the claims folder.  All 
necessary steps to obtain any records of 
treatment pertinent to the claims on 
appeal from the Tobyhanna Army Depot in 
Tobyhanna, Pennsylvania, should be taken.  
The attempts to procure records should be 
documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  Thereafter, the veteran's claims file 
should be returned to the December 2007 
VA spine examiner, if available (if not, 
to an appropriate medical specialist), 
for clarification of the provided 
examination findings.  The examiner 
should provide opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the veteran has an 
erectile dysfunction or peripheral 
neuropathy to the lower extremities that 
was incurred or aggravated as a result of 
a service-connected disability.  Any 
opinion provided should be reconciled 
with the available VA treatment reports.

The opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T.L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




